Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 14, 2017

                                       No. 04-17-00533-CR

                                          Richard CRUZ,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR8891
                          Honorable Jefferson Moore, Judge Presiding


                                          ORDER

        The court reporter’s request for additional time to file the reporter’s record is granted. We
order the court reporter, Debra A. Doolittle, to file the reporter’s record by December 11, 2017.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court